DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on March1, 2019, is acknowledged.
Claims 1-18 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyama (JP 2017076006 A).
Regarding claim 1, Oyama discloses a light emitting apparatus, comprising: a light source (5) and a color filter layer (28) on a light exiting side of the light source, the color filter layer (28) comprising color filters of at least two colors (28r2, 28g2, 28b2) arranged in an array, wherein the color filter layer (28r2, 28g2, 28b2) is configured to have different transmittances to light of the at least two colors in white light (L0) emitted by the light source (Fig. 9, πs[0064-0065]).
Regarding claim 2, Oyama discloses a light emitting apparatus wherein the light source emits first white light (L0), the first white light is converted to second white light after passing through the color filter layer, and the first white light comprises first color light (L0g) and second 
Regarding claim 4, Oyama discloses a light emitting apparatus wherein the color filters of the at least two colors have different volumes (Fig. 8, P1(P)), so that the color filter layer has different transmittances to the light of the at least two colors.
Regarding claim 5, Oyama discloses a light emitting apparatus wherein the color filters of the at least two colors have different areas (Fig. 8, P1(P)) to adjust the transmittances of the color filter layer to the light of the at least two colors.
Regarding claim 6, Oyama discloses a light emitting apparatus wherein the color filters of the at least two color filters have different thicknesses (Fig. 9, P2(P)) to adjust the transmittances of the color filter layer to the light of the at least two colors.
Regarding claim 7, Oyama discloses a light emitting apparatus wherein the first color light is red light and the second color light is green light or blue light (Fig. 10).
Regarding claim 8, Oyama discloses a light emitting apparatus wherein the color filter layer comprises a red color filter, a green color filter, and a blue color filter (Fig. 8).
Regarding claim 9, Oyama discloses a light emitting apparatus wherein the color filter layer further comprises a transparent film layer or an opening (Fig. 9, spacing between filters 28r2, 28g2, 28b2) .
Regarding claim 10, Oyama discloses a light emitting apparatus wherein the color filter of each color comprises a plurality of color filters each having the same shape and size (Fig. 3).
Regarding claim 11, Oyama discloses a light emitting apparatus wherein the plurality of the color filters of each color are evenly distributed (Fig. 3).

Regarding claim 13, Oyama discloses a light emitting apparatus liquid crystal display apparatus comprising an array substrate (10) and a color filter substrate (11) disposed oppositely, a liquid crystal layer (25) between the array substrate and the color filter substrate, and the backlight module (3) on a side of the array substrate far away from the liquid crystal layer.
Regarding claim 14, Oyama discloses a method of adjusting a light emission spectrum of the light emitting apparatus, comprising: acquiring an original spectrum of light emitted by the light source; acquiring a reference spectrum; comparing the original spectrum with the reference spectrum to obtain a comparison result; adjusting the color filter layer according to the comparison result so that the original spectrum of the light source is converted to a target spectrum after the light emitted by the light source passes through the color filter layer, and the target spectrum is substantially the same as the reference spectrum.
Regarding claim 15, Oyama discloses a method wherein adjusting the color filter layer comprises adjusting volumes of the color filters of the at least two colors
Regarding claim 16, Oyama discloses a method wherein adjusting the volumes of the color filters of the at least two colors comprised in the color filter layer comprises: adjusting areas of the color filters of the at least two colors.
Regarding claim 17, Oyama discloses a method wherein adjusting the volumes of the color filters of the at least two colors comprised in the color filter layer comprises: adjusting thicknesses of the color filters of the at least two colors.
Regarding claim 18, Oyama discloses a light emitting apparatus wherein the first color light has a wavelength larger than that of the second color light.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (JP 2017076006 A) in view of Gotou (WO 2013/069601 A1).
Regarding claim 3, Oyama fails to exemplify the light source comprises yttrium aluminum garnet (YAG) fluorescent powder. Gotou discloses a light emitting apparatus comprising a light source configured to emit white light, which can be achieve by providing three types of LED chips having different main emission wavelengths, or alternatively, an LED chip that emits blue (B) in a single color and a phosphor that emits yellow light such as YAG phosphor. One skilled in the art would have reasonably contemplate using the configuration of a blue LED chip and a YAG fluorescent powder as disclosed by Gotou in order to generate white light, as an obvious matter of design engineering. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the blue LED chip and a YAG fluorescent powder as disclosed by Gotou in the light emitting apparatus of Oyama in order to provide a white light source.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879